

116 HR 5869 IH: Skill and Knowledge Investments Leverage Leaders’ Untapped Potential Tax Credit Act of 2020
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5869IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Horsford (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code to provide business with a tax credit for investing in work-based learning for workers with low skill levels.1.Short titleThis Act may be cited as the Skill and Knowledge Investments Leverage Leaders’ Untapped Potential Tax Credit Act of 2020 or the SKILL UP Act of 2020.2.Work opportunity tax credit for participation in qualifying work-based learning programs(a)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by inserting after subparagraph (J) the following:(K)a qualified work-based learning participant..(b)Wages per year taken into accountParagraph (3) of section 51(b) of such Code is amended by inserting or who is a qualified work-based learning participant after subsection (d)(3)(A)(ii)(II).(c)Qualified Work-Based Learning ParticipantSection 51(d) of such Code is amended by adding at the end the following:(16)Qualified Work-Based Learning Participant(A)In generalThe term qualified work-based learning participant means an individual who—(i)is a member of one of the targeted group referred to in subparagraphs (A) through (J) of paragraph (1), and(ii)enrolled in a qualifying work-based learning opportunity either—(I)within 3-month period beginning on the hiring date, or(II)in the case of a program described in subparagraph (B)(iii), during the six-month period prior to the hiring date.(B)Qualifying work-based learning opportunityFor the purpose of this paragraph, the term qualifying work-based learning opportunity means—(i)an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.),(ii)a program that has been approved by the designated local agency and that may be provided directly by an employer, or in partnership with one or more training providers, in which—(I)the training is provided to individuals who are full-time employees of the employer,(II)training consists of on the job instruction or a combination of on the job and classroom instruction, and(III)successful completion of the training program, or modules of the training program—(aa)provides for an increase in hourly wages for the employee, and(bb)may provide for the attainment of a recognized postsecondary credential (as defined under the Workforce Innovation and Opportunity Act), and(iii)a program that has been approved by the designated local agency as under clause (ii) in which a third party serves as employer of record for purposes of operating an approved program with the participating employer..(d)Credit for tax-Exempt employers for employment of qualified work-Based learning participants(1)In generalParagraph (1) of section 3111(e) of such Code is amended by inserting or qualified work-based learning participant after qualified veteran both places it appears.(2)Overall limitationParagraph (2) of section 3111(e) of such Code is amended by inserting or qualified work-based learning participants after qualified veterans. (3)Applicable periodParagraph (4) of section 3111(e) of such Code is amended by inserting or qualified work-based learning participant after qualified veteran both places it appears.(4)DefinitionsParagraph (5) of section 3111(e) of such Code is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by inserting after subparagraph (B) the following:(C)the term qualified work-based learning participant has the meaning given such term by section 51(d)(16)..(e)Effective dateThe amendments made by this section shall apply to wages paid after 90 days after the date of the enactment of this Act, with respect to enrollment in qualifying work-based learning programs beginning after such date.